ACCEPTED
                                                                                         03-14-00315-CV
                                                                                                 8386177
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   12/29/2015 9:34:49 AM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                          CAUSE NO. 03-14-00315-CV

                                                                  FILED IN
                                                           3rd COURT OF APPEALS
                                                                AUSTIN, TEXAS
                                                           12/29/2015 9:34:49 AM
                    IN THE THIRD COURT OF           APPEALS JEFFREY D. KYLE
                             AUSTIN, TEXAS                          Clerk




JADON NEWMAN
        Appellant
v.

FIRSTMARK CREDIT UNION
        Appellee


       APPELLANT’S DISMISSAL OF APPEAL WITH PREJUDICE


TO THE HONORABLE THIRD COURT OF APPEALS:

      COMES NOW JADON NEWMAN AND FIRSTMARK CREDIT UNION
respectfully showing the Court as follows:

      All parties have settled this case. The parties move the Court to dismiss this
appeal with prejudice, and for all other relief to which they are entitled.

      Respectfully submitted,

      /s/Craig S. Smith
      Craig S. Smith
      SBN 18553570
      14493 S.P.I.D., Suite A, P.M.B. 240
      Corpus Christi, Tx. 78418
      361 728 8037
      csslawrr@gmail.com


                                         1
Agreed:



      /s/ Lessie Gilstrap Fitzpatrick
      Lessie Gilstrap Fitzpatrick
      SBN 24012630
      lfitzpatrick@fbhf.com
      221 W. Sixth Street, Suite 960Austin, Texas 78701
      (512) 476-2020 phone
      (512) 477-5267 fax

      Counsel for Appellees


                         CERTIFICATE OF SERVICE
      On December 29, 2015, in compliance with Texas Rule of Appellate
Procedure 9.5, I served this document by e-service, e-mail, facsimile, or mail to the
following:


      Lessie Gilstrap Fitzpatrick
      SBN 24012630
      lfitzpatrick@fbhf.com
      221 W. Sixth Street, Suite 960
      Austin, Texas 78701
      (512) 476-2020 phone
      (512) 477-5267 fax

      Counsel for Appellees


                                                    /s/ Craig S. Smith
                                                    Craig S. Smith




                                          2